Fort, J.
(dissenting). It cannot be questioned under the proof in this cause that the injury which resulted to the plaintiff was due to a danger which was unknown to him, and which observation and reasonable care would not disclose. And, as I read the proof, it was not free from doubt as to whether or not the plaintiff was ordered to do the work he was doing. Whether he was I think was a jury question. If he was, he was entitled to recover. I think tire nonsuit was error and that the judgment should be reversed and a new trial directed.
For affirmance — The Chancellor, Chief Justice, Hendrickson, Pitney, Reed, Bogert, Green, Gray, Dill. 9.
For reversal — Garrison, Fort, Garretson, Swayze, Vredenburgh, Vroom. 6.